Citation Nr: 1439843	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-11 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim to establish that the character of the appellant's discharge from service is not a bar to Department of Veterans Affairs (VA) benefits (other than medical treatment).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The appellant served on active duty from November 1984 to April 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  An unappealed August 2002 administrative decision determined that the character of the appellant's discharge from service was a bar to VA benefits (other than medical treatment), finding in essence that he was administratively discharged under other than honorable conditions due to offenses that constituted willful and persistent misconduct.

2.  Evidence received since the August 2002 administrative decision is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim that the character of the appellant's discharge from service is not a bar to VA benefits (other than medical treatment).

3.  The appellant entered service in November 1984 and was administratively discharged in April 1986 under other than honorable conditions due to misconduct on the specific basis of drug abuse (use).

4.  The appellant's service from November 1984 to April 1986 did not involve willful and persistent misconduct on his part, and his discharge is not considered to be under dishonorable conditions.



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim to establish that the character of the appellant's discharge from service is not a bar to VA benefits (other than medical treatment) may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The character of the appellant's discharge (under other than honorable conditions) is not dishonorable and is not a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5107, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In this decision, the Board reopens the claim to establish that the character of the appellant's discharge from service is not a bar to Department of Veterans Affairs (VA) benefits (other than medical treatment) and determines that the character of the appellant's discharge (under other than honorable conditions) is not dishonorable and is not a bar to VA benefits.  These actions represent a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Claim to Reopen

An August 2002 administrative decision determined that the character of the appellant's discharge from service was a bar to VA benefits (other than medical treatment).  The RO specifically cited a pattern of misconduct in service (two positive urinalyses for abuse of cannaboids and three positive urinalyses for abuse of THC during the period of September 1985 to December 1985; and an unauthorized absence and disobeying superior commissioned officer) as willful and persistent misconduct.  The Veteran was furnished notice of that determination and of his appellate rights, but he did not appeal that decision, nor did he submit new and material evidence within one year following notice; therefore it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Unappealed actions of the RO are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002). 

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007). 

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant's claim of whether the character of his discharge from service was not a bar to VA benefits (other than medical treatment) was denied by the August 2002 administrative decision essentially on the basis that he was administratively discharged in April 1986 under other than honorable conditions due to offenses constituting willful and persistent misconduct.  

Evidence received since the August 2002 administrative decision includes, most significantly, several statements in support of his claim and the appellant's April 2012 testimony.  Appellant essentially argues that his offenses were minor such that they should not be considered willful and persistent.  He also contends that he used marijuana as a way to cope with anxiety and depression; that his positive urinalyses overlapped and did not necessarily constitute separate incidents; and that he did not have a pattern of unauthorized absences or of being disrespectful during service.  See statement attached to November 2009 VA Form 21-4138; hearing transcript.  

The evidence cited in the preceding paragraph was not previously of record and is thus considered new.  This evidence is also considered material, as it raises a reasonable possibility of substantiating the claim.  Having found that new and material evidence has been presented, reopening of the claim to establish that the character of the appellant's discharge from service is not a bar to Department of Veterans Affairs (VA) benefits (other than medical treatment) is in order.  

Character of Discharge

A Veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).

Under 38 C.F.R. § 3.12, a discharge or release because of willful and persistent misconduct is to be considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  A discharge or release from service because of willful and persistent misconduct is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).  Persistent is not defined by VA regulation.  

The appellant served on active duty from November 1984 to April 1986.  His service personnel records show that he was separated under other than honorable conditions, and that the reason for such separation was misconduct on the specific basis of drug abuse (use).  According to a Recommendation of Administrative Board, appellant's initial detection for drug abuse was via random screen urinalysis.  He was placed in a level I treatment program and provided training, but had shown by his multiple positive urinalyses that command efforts had not altered his abuse.  It was also noted that he was a marginal performer professionally and that his general military behavior was deficient, as noted by his NJP (nonjudicial punishment) record.  In administrative decisions in August 2002 and March 2010, the RO determined that the character of the appellant's discharge from service was a bar to VA benefits (other than medical treatment), determining that his "other than honorable" discharge in April 1986 was due to offenses constituting willful and persistent misconduct.

On review of the record, the Board finds that while the record supports a finding that appellant's actions were willful, as defined by VA regulation, the record does not support a finding that his actions were persistent.  The Board has reviewed the service personnel records, which it notes are of poor quality.  It appears that urinalyses were performed between September 1985, almost one year after the Veteran's entrance into active duty service, and December 1985, approximately four months prior to his discharge from service.  Two were positive for abuse of cannaboids and three were positive for THC.  The dates on which these urinalyses were performed are very hard to decipher from the record, but the Board again notes, as did the RO, that they were conducted during a three month period, between September 1985 and December 1985.  In addition, the appellant was found to be in violation of the Uniform Code of Military Justice (UCMJ) on October 9, 1985, for drug abuse, and on January 24, 1986, for unauthorized absence and disobeying superior commissioned officer.  The appellant served for a total of one year, five months and four days.  See DD 214.  Given that his transgressions were documented during four months of his active duty service (September 1985 to January 1986), the Board does not find that his determined misconduct was persistent.  In sum, these transgressions no not warrant an overall characterization of willful and persistent misconduct.

Based on the foregoing evidence, the Board finds the appellant's actions which led to his "under conditions other than honorable" discharge did not constitute willful and persistent misconduct.  Accordingly, the character of his discharge is not dishonorable, and is not a bar to his receipt of VA benefits (other than medical treatment).


ORDER

The claim that the character of the appellant's discharge from service is not a bar to VA benefits (other than medical treatment) is reopened, and on de novo review the appeal to establish that the character of his discharge is not dishonorable, and not a bar to VA benefits other than medical treatment, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


